DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021, 6/23/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, line 3, the limitation of “the metal gate” should be corrected into “the channel layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guha (US 2020/0091145).
Regarding claim 1, Guha discloses, in at least figures 9A, 9B, and related text, a device comprising: 
a substrate (902, [84]); 
a multigate device (900, [84]) having a channel layer (907/904, [92]), a metal gate (908 (952/950), [98]) that wraps a portion of the channel layer (907/904, [92]), and source/drain features (904A/904B, [93]) disposed over the substrate (902, [84]), wherein the channel layer extends (907/904, [92]) along a first direction (vertical direction in figure 9B) between the source/drain features (904A/904B, [93]); and 
a first dielectric fin (920, [86], [97]) and a second dielectric fin (920/999, [86], [97]) disposed over the substrate (902, [84]), wherein: 
the channel layer (907/904, [92]) extends along a second direction (horizontal direction, figures) between the first dielectric fin (920, [86], [97]) and the second dielectric fin (920/999, [86], [97]), wherein the second direction (horizontal direction, figures) is different than the first direction (vertical direction in figure 9B), 
the metal gate (908 (952/950), [98]) is disposed between the channel layer (907/904, [92]) and the second dielectric fin (920/999, [86], [97]), and 
the first dielectric fin (920, [86], [97]) is different than the second dielectric fin (920/999, [86], [97]).
Regarding claim 5, Guha discloses the device of claim 1 as described above.
Guha further discloses, in at least figures 9A, 9B, and related text, a first isolation feature (906 under 920, [85], [96]) disposed between the first dielectric fin (920, [86], [97]) and the substrate (902, [84]); and 
a second isolation feature (906 under 920/999, [85], [96]) disposed between the second dielectric fin (920/999, [86], [97]) and the substrate (902, [84]), wherein the second isolation feature (906 under 920/999, [85], [96]) is different than the first isolation feature (906 under 920, [85], [96]).
Regarding claim 10, Guha discloses, in at least figures 9A, 9B, and related text, a device comprising: 
a fin portion (905, [84]) disposed between a first isolation feature (906 under 920, [85], [96]) and a second isolation feature (906 under 920/999, [85], [96]), wherein the first isolation feature (906 under 920, [85], [96]) is different than the second isolation feature (906 under 920/999, [85], [96]); 
a first dielectric fin (920, [86], [97]) disposed over the first isolation feature (906 under 920, [85], [96]) and a second dielectric fin (920/999, [86], [97]) disposed over the second isolation feature (906 under 920/999, [85], [96]), wherein the first dielectric fin (920, [86], [97])  is different than the second dielectric fin (920/999, [86], [97]); and 
a multigate device (900, [84]) having a channel layer (907/904, [92]), a metal gate (908 (952/950), [98]) that wraps a portion of the channel layer (907/904, [92]), and source/drain features (904A/904B, [93]), wherein: 
the channel layer (907/904, [92]) extends along a first direction (vertical direction in figure 9B) between the source/drain features (904A/904B, [93]) and along a second direction (horizontal direction, figures) between the first dielectric fin (920, [86], [97]) and the second dielectric fin (920/999, [86], [97]), the second direction (horizontal direction, figures) being different than the first direction (vertical direction in figure 9B), and 
the metal gate (908 (952/950), [98]) is disposed between and separates the channel layer (907/904, [92]) from the second dielectric fin (920/999, [86], [97]).
Regarding claim 17, Guha discloses, in at least figures 9A, 9B, and related text, a method comprising: 
forming a multigate device (device in 970A/970B of 900, [88]) having a channel layer (907/904, [92]), a metal gate (908 (952/950), [98]) that wraps a portion of the metal gate (907/904, [92]), and source/drain features (904A/904B, [93]) over a substrate (902, [84]), wherein the channel layer (907/904, [92]) extends along a first direction (vertical direction in figure 9B) between the source/drain features (904A/904B, [93]); and 
forming a first dielectric fin (920, [86], [97]) and a second dielectric fin (920/999, [86], [97]) over the substrate (902, [84]), wherein: 
the channel layer (907/904, [92]) extends along a second direction (horizontal direction, figures) between the first dielectric fin (920, [86], [97]) and the second dielectric fin (920/999, [86], [97]), wherein the second direction (horizontal direction, figures) is different than the first direction (vertical direction in figure 9B), 
the metal gate (908 (952/950), [98]) is disposed between the channel layer (907/904, [92]) and the second dielectric fin (920/999, [86], [97]), and 
the first dielectric fin (920, [86], [97]) is different than the second dielectric fin (920/999, [86], [97]).
Regarding claim 18, Guha discloses the method of claim 17 as described above.
Guha further discloses, in at least figures 9A, 9B, and related text, forming a first isolation feature (906 under 920, [85], [96]) and a second isolation feature (906 under 920/999, [85], [96]) before forming the first dielectric fin (920, [86], [97]) and the second dielectric fin (920/999, [86], [97]), wherein the first dielectric fin (920, [86], [97]) is disposed over the first isolation feature (906 under 920, [85], [96]) and the second dielectric fin (920/999, [86], [97]) is disposed over the second isolation feature (906 under 920/999, [85], [96]), and further wherein the first isolation feature (906 under 920, [85], [96]) is different than the second isolation feature (906 under 920/999, [85], [96]).
Regarding claim 19, Guha discloses the method of claim 17 as described above.
Guha further discloses, in at least figures 9A, 9B, and related text, forming an interlevel dielectric layer (970, [91]) over the multigate device (device in 970A/970B of 900, [88]), the first dielectric fin (920, [86], [97]), and the second dielectric fin (920/999, [86], [97]).
Claim(s) 1, 4-6, 10, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching (US 2019/0067417).
Regarding claim 1, Ching discloses, in at least figures 1A, 1B, and related text, a device comprising: 
a substrate (102, [19]); 
a multigate device having a channel layer (110 of 104a/104b/104c/104d, [19], [22]), a metal gate (114, [22]) that wraps a portion of the channel layer (110 of 104a/104b/104c/104d, [19], [22]), and source/drain features (112, [22]) disposed over the substrate (102, [19]), wherein the channel layer (110 of 104a/104b/104c/104d, [19], [22]) extends along a first direction (y direction, figures) between the source/drain features (112, [22]); and 
a first dielectric fin (108b, [41]) and a second dielectric fin (108a, [41]) disposed over the substrate (102, [19]), wherein: 
the channel layer (110 of 104a/104b/104c/104d, [19], [22]) extends along a second direction (x direction, figures) between the first dielectric fin (108b, [41]) and the second dielectric fin (108a, [41]), wherein the second direction (x direction, figures) is different than the first direction (y direction, figures), 
the metal gate (114, [22]) is disposed between the channel layer (110 of 104a/104b/104c/104d, [19], [22]) and the second dielectric fin (108a, [41]), and 
the first dielectric fin (108b, [41]) is different than the second dielectric fin (108a, [41]).
Regarding claim 4, Ching discloses the device of claim 1 as described above.
Ching further discloses, in at least figures 1A, 1B, and related text, the metal gate (114, [22]) is disposed over and physically contacts a top surface of the first dielectric fin (108b, [41]).
Regarding claim 5, Ching discloses the device of claim 1 as described above.
Ching further discloses, in at least figures 1A, 1B, and related text, a first isolation feature (106a/106b, [20]) disposed between the first dielectric fin (108b, [41]) and the substrate (102, [19]); and 
a second isolation feature (106b, [20]) disposed between the second dielectric fin (108a, [41]) and the substrate (102, [19]), wherein the second isolation feature (106b, [20]) is different than the first isolation feature (106a/106b, [20]).
Regarding claim 6, Ching discloses the device of claim 5 as described above.
Ching further discloses, in at least figures 1A, 1B, and related text, the first isolation feature (106a/106b, [20]) includes a first oxide layer (106b, [40]) and a dielectric liner (106a, [36]), wherein the first oxide layer (106b, [40]) is disposed over the dielectric liner (106a, [36]); and 
the second isolation feature (106b, [20]) includes a second oxide layer (106b, [40]).
Regarding claim 10, Ching discloses, in at least figures 1A, 1B, and related text, a device comprising: 
a fin portion (104a/104b/104c/104d, [19]) disposed between a first isolation feature (106a/106b, [20]) and a second isolation feature (106b, [20]), wherein the first isolation feature (106a/106b, [20]) is different than the second isolation feature (106b, [20]); 
a first dielectric fin (108b, [41]) disposed over the first isolation feature (106a/106b, [20]) and a second dielectric fin (108a, [41]) disposed over the second isolation feature (106b, [20]), wherein the first dielectric fin (108b, [41]) is different than the second dielectric fin (108a, [41]); and 
a multigate device having a channel layer (110 of 104a/104b/104c/104d, [19], [22]), a metal gate (114, [22]) that wraps a portion of the channel layer (110 of 104a/104b/104c/104d, [19], [22]), and source/drain features (112, [22]), wherein: 
the channel layer (110 of 104a/104b/104c/104d, [19], [22]) extends along a first direction (y direction, figures) between the source/drain features (112, [22]) and along a second direction (x direction, figures) between the first dielectric fin (108b, [41]) and the second dielectric fin (108a, [41]), the second direction (x direction, figures) being different than the first direction (y direction, figures), and 
the metal gate (114, [22]) is disposed between and separates the channel layer (110 of 104a/104b/104c/104d, [19], [22]) from the second dielectric fin (108a, [41]).
Regarding claim 17, Ching discloses, in at least figures 1A-21 and related text, a method comprising: 
forming a multigate device having a channel layer (110 of 104a/104b/104c/104d, [19], [22]), a metal gate (114, [22]) that wraps a portion of the metal gate (110 of 104a/104b/104c/104d, [19], [22]), and source/drain features (112, [22]) over a substrate (102, [19]), wherein the channel layer (110 of 104a/104b/104c/104d, [19], [22]) extends along a first direction (y direction, figures) between the source/drain features (112, [22]); and 
forming a first dielectric fin (108b, [41]) and a second dielectric fin (108a, [41]) over the substrate (102, [19], wherein: 
the channel layer (110 of 104a/104b/104c/104d, [19], [22]) extends along a second direction (x direction, figures) between the first dielectric fin (108b, [41]) and the second dielectric fin (108a, [41]), wherein the second direction (x direction, figures) is different than the first direction (y direction, figures), 
the metal gate (114, [22]) is disposed between the channel layer (110 of 104a/104b/104c/104d, [19], [22]) and the second dielectric fin (108a, [41]), and 
the first dielectric fin (108b, [41]) is different than the second dielectric fin (108a, [41]).
Regarding claim 18, Ching discloses the method of claim 17 as described above.
Ching further discloses, in at least figures 1A-21 and related text, forming a first isolation feature (106a/106b, [20]) and a second isolation feature (106b, [20]) before forming the first dielectric fin (108b, [41]) and the second dielectric fin (108a, [41]), wherein the first dielectric fin (108b, [41]) is disposed over the first isolation feature (106a/106b, [20]) and the second dielectric fin (108a, [41]) is disposed over the second isolation feature (106b, [20]), and further wherein the first isolation feature (106a/106b, [20]) is different than the second isolation feature (106b, [20]).
Regarding claim 20, Ching discloses the method of claim 17 as described above.
Ching further discloses, in at least figures 1A-21 and related text, the multigate device is a first multigate device (device in right side of 108a, figures) and the metal gate (114, [22]) is a first metal gate (114 in right side of 108a, figures), the method further comprising performing a gate cut process that separates the first metal gate (114 in right side of 108a, figures) from a second metal gate (114 in left side of 108a, figures) of a second multigate device (device in right side of 108a, figures) without performing a lithography process (figures).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “a third dielectric layer having a second dielectric constant that is greater than the first dielectric constant” in combination with other elements of the base claims 1 and 2.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 5-6, and 7 that recite “a first silicon liner disposed between the substrate and the dielectric liner; a second silicon liner disposed between the substrate and the second oxide layer” in combination with other elements of the base claims 1, 5-6, and 7.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 8 that recite “a top surface of the first dielectric fin relative to a top surface of the substrate is lower than a top surface of the metal gate relative to the top surface of the substrate” in combination with other elements of the base claims 1 and 8.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 9 that recite “the third dielectric fin is the same as the first dielectric fin” in combination with other elements of the base claims 1 and 9.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 11 that recite “the first dielectric fin physically contacts the second sidewall” in combination with other elements of the base claims 10 and 11.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 12 that recite “the first width is substantially the same as the third width” in combination with other elements of the base claims 10 and 12.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 13 that recite “the first dielectric layer, the second dielectric layer, and the fourth dielectric layer have a first dielectric constant, and the third dielectric layer has a second dielectric constant that is greater than the first dielectric constant” in combination with other elements of the base claims 10 and 13.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 16 that recite “a first facet disposed along a respective one of the second portions of the first dielectric fin and a second facet disposed along a respective one of the fourth portions of the second dielectric fin, wherein a first length of the first facet is greater than a second length of the second facet, and a third facet that extends from the first facet and a fourth facet that extends from the second facet, wherein a third length of the third facet is less than a fourth length of the fourth facet” in combination with other elements of the base claims 10 and 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONG-HO KIM/Primary Examiner, Art Unit 2811